Citation Nr: 0507659	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date, prior to January 31, 2003, 
for a grant of a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The RO granted entitlement to a TDIU from January 31, 2003.  

The veteran appeared for a videoconference hearing in January 
2005 before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO received the veteran's application for an 
increased evaluation for post-traumatic stress disorder 
(PTSD) on January 10, 2001, and a formal application for a 
TDIU in April 2001.

2.  The veteran filed a timely notice of disagreement with 
the May 2001 rating decision wherein the RO denied 
entitlement to a TDIU.  The claim remained pending until the 
RO granted a TDIU in June 2003, effective from January 31, 
2003.  

3.  There was an informal claim for a TDIU of record from 
January 10, 2001, with competent, contemporaneous evidence 
that service-connected disability prevented the veteran from 
engaging in substantially gainful employment from that date.



CONCLUSION OF LAW

The criteria for an effective date for a TDIU retroactive to 
January 10, 2001, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 
3.160, 3.340, 3.341, 3.400(o), 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO issued a rating decision in September 1997 wherein it 
denied entitlement to a disability evaluation in excess of 50 
percent for PTSD.  The RO issued notice in September 1997.  
The record shows that PTSD was the only service-connected 
disability rated compensable at that time.   

The RO received the veteran's claim for increase in the 
disability evaluation for PTSD on January 10, 2001.  The 
medical records received with the claim for increase included 
a November 1998 psychiatry examination showing PTSD and 
depressive disorder not otherwise specified, and a Global 
Assessment of Functioning (GAF) score of 40.  The examiner 
noted that the psychological condition presented a permanent 
partial impairment and that the limitation in certain areas 
was moderate impairment that equated with some but not all 
useful functioning.  

A March 1998 psychology report noted that PTSD was aggravated 
by a depressive disorder that was the proximate result of an 
industrial injury.  The veteran was granted a disability 
based in part on "prolonged posttraum stress".  

The VA examiner in March 2001 reported that based on the 
interview the veteran would have difficulty functioning in 
any earning capacity because of poor concentration and poor 
memory, although it was not easy to explain the difficulty 
with memory and recall on the basis of PTSD.  

The examiner felt the PTSD symptoms were moderate.  The Axis 
I diagnoses were PTSD, dysthymic disorder and alcohol and 
marijuana abuse.  The Axis V GAF score was estimated at 60.

In early April 2001, the RO received correspondence from the 
veteran dated March 19, 2001, wherein he requested increased 
compensation based on unemployability due to his PTSD.  He 
provided a VA Form 21-8940 bearing the same date wherein he 
reported he became too disabled to work in January 2001.

In April 2001, RJS (Initials), Ph.D., reported that the 
veteran started therapy on January 2, 2001, stating that he 
did not have enough control to return to work.  Dr. RJS noted 
the symptoms had dramatically increased since the end of 
December, reported a GAF of 38, and recommended that the 
current disability be increased from 50 percent to 100 
percent.  The clinical records from March 2000 through August 
2001 show he was seen on a regular basis for therapy and did 
not return to work during the period in 2001 covered in the 
reports.

On May 22, 2001, the RO issued a rating decision wherein it 
denied an increased evaluation for PTSD and entitlement to a 
TDIU.  The RO issued notice in May 2001, and in July 2001 it 
received notice of the veteran's disagreement with the 
decision denying an increase in compensation for PTSD.  

On December 19, 2001, the RO received a VA Form 9 wherein the 
veteran stated that he disagreed with the decision wherein it 
denied a TDIU.  He indicated that he had recently spent a 
great deal of time off work due to PTSD.  He was uncertain 
how long his union could protect his job.

A VA examiner in January 2002 reported the veteran was not 
working and that he had been off from work from January 2001 
to October 2001 on account of PTSD and a back disorder, and 
had been out of work since November 2001.  The examiner felt 
the veteran exhibited moderate symptoms of PTSD and that the 
GAF related solely to PTSD was between 50-55.

In January 2003, the RO received another VA Form 21-8940 from 
the veteran wherein he again stated that he had become too 
disabled to work in January 2001, and that he last worked 
full-time in June 2002.  

The record also contains a document from the Social Security 
Administration noting the veteran received disability 
benefits under their program for disability that began in 
January 2001.  The SSA records show the primary diagnosis of 
anxiety related disorders. 

Dr. RJS submitted a letter in January 2003 that was similar 
in content to his April 2001 correspondence.  The VA examiner 
in April 2003 reported PTSD and that the GAF was 38.

The RO reviewed this record when it issued a rating decision 
in June 2003 wherein it granted a 70 percent evaluation for 
PTSD and a TDIU from January 31, 2003.  The RO issue notice 
in June 2003 and received the veteran's disagreement with the 
effective date in July 2003.  The veteran argued that he had 
filed his original request in March 2001 and never received a 
decision.  

In October 2003, Dr. RJS reported that the veteran made one 
attempt to return to work in June 2002 and that he did not 
return to work the next day after a relapse in severity of 
his PTSD.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  

However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issues on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a complete grant of the benefit sought 
regarding the effective date for a TDIU.  

In any event, the record shows that the RO issued a VCAA 
notice letter in February 2003, that focused on the TDIU 
claim.  However, the veteran appealed the initial 
determination of the effective date established by the RO in 
a rating decision in June 2003.  

In such circumstances the VA General Counsel has concluded 
that under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion and 
the rationale of the General Counsel's opinion is applicable 
here, where the downstream elements of effective date and 
initial rating flow from a decision granting service 
connection that was fully developed at the time it was 
issued.  

Therefore, there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought in the 
claim for an earlier effective date for a TDIU.  


Earlier Effective Date for a TDIU

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a 
specific disability rating for consideration.  Vettese v. 
Brown, 7 Vet. App. 31 (1994).  

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from January 31, 2003, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date two years earlier.  For 
reasons set forth below, the Board does find that the record 
supports an effective date earlier than date the date the RO 
has selected.

The record clearly shows that the veteran supported his claim 
for increase in January 2001 with competent medical evidence 
showing he had been in a therapy program for an exacerbation 
of his PTSD.  What is notable from the correspondence is the 
clear reference to a TDIU on account of PTSD in his formal 
application received in April 2001, and the contemporaneous 
records Dr. RJS provided.  

Although the RO construed the claim in January 2003 as a 
reopened claim, it is clear the veteran filed a timely notice 
of disagreement in December 2003 as reflected in the date 
stamped VA Form 9.  Thereafter the RO did not complete any 
action on the TDIU appeal, but did issue the veteran a 
statement of the case on the increased rating for PTSD.  In 
addition the record shows the SSA found the veteran disabled 
from January 2001 based on an anxiety related disorder.

In none of his correspondence was he vague as to his 
inability to work gainfully since early 2001.  The formal 
application in April 2001 was clearly not the initial 
correspondence that focused on his inability to work, and the 
application in January 2003 was clearly not a new claim as 
there was a pending claim based on his application for a TDIU 
in early 2001.  

Thus, the facts do support the veteran and provide a 
plausible basis for the Board to consider an effective date 
for a TDIU in 2001.  In summary, he mentioned unemployability 
or incapacity for work, and his correspondence arguing for an 
increased rating referred to unemployability on account of 
the service-connected disability.  In addition he provided 
the SSA decision and the RO developed the record further and 
obtained complete SSA records. 

The Board has not overlooked the holding in Norris v. West, 
12 Vet. App. 413 (1999) regarding the criteria for an 
informal TDIU claim and clarifying the application of Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding 
in Norris that where a claim for increase is being considered 
in a claimant who meets TDIU schedular criteria and there is 
current evidence of service-connected unemployability 
actually or constructively of record, there is a reasonably 
raised well grounded TDIU claim.  See Norris, 12 Vet. App. at 
420-21. 

The Board observes that at the time of the veteran's initial 
claim in early 2001, he was rated 50 percent for his service-
connected for PTSD.  He did mention unemployability in 
contemporaneous correspondence in arguing for a higher 
rating.  Thus, his claim is clearly distinguished from the 
facts in Norris, but there is a clear basis to find a pending 
TDIU claim from 2001 in view of the record.  See 38 C.F.R. 
§ 3.160.

The Board is left with the belief that there was persuasive 
evidence of unemployability on account of PTSD from January 
10, 2001, to permit an earlier effective date for a TDIU 
rather than the date of claim as chosen by the RO.  The 
uncontradicted facts show that the veteran last had 
appreciable full time work prior to January 2001, as 
reflected in the SSA determination and as the recent 
statement from Dr. RJS clarified.  Moreover there was no 
persuasive evidence that, but for a nonservice-connected 
disability, the veteran would have been able to pursue 
substantially gainful employment in view of the disabling 
manifestations of his PTSD.  

Viewed objectively, the record, in particular the course of 
his disability as reflected in VA and private medical 
reports, does appear to provide a rationale for a favorable 
decision on this matter on a facts found basis.  In 
retrospect, the Board does not find competent opinion of such 
probative weight against the claim as there is none that 
addresses the crucial question of whether but for a 
nonservice-connected disability, the veteran would have been 
capable of working from January 2001.  The assessments of the 
VA examiners in 2001 and 2002 appear inconclusive on this 
point.

The SSA decision was substantial evidence in favor of the 
TDIU based upon PTSD.  A TDIU determination does not depend 
on a particular disability rating before entitlement may be 
granted.  Accordingly, an informal claim appears from the 
record in January 2001, it was adjudicated and appealed which 
establishes a pending claim for a TDIU from January 10, 2001, 
and a TDIU is warranted from that date in light of the 
overwhelming evidence.  Vettese, 7 Vet. App. at 35. 

The pertinent determination is when the claim was received 
and the record simply does not support the RO's position 
taken in the statement of the case and supplemental statement 
of the case that the claim in January 2003 was a reopened 
claim, and that the veteran never finalized the appeal from 
the May 2001 decision.  There was no finally adjudicated 
claim for a TDIU based on the May 2001 adverse determination.  
38 C.F.R. § 3.160(d).  

At the time it appears from a careful reading of the record 
that the RO did not act on the notice of disagreement and 
there is no question of its timely filing.  Thus, liberally 
construing the claim for increase received on January 10, 
2001, as including a claim for a TDIU, a pending claim could 
be inferred from that date and the record reasonably supports 
the TDIU rating from that date.


ORDER

Entitlement to an effective date for a TDIU retroactive to 
January 10, 2001, is granted, subject to the regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


